Brooke, J.
(after stating the facts). We are of the
opinion that the case at bar is fully controlled by our decision in the case of Chamberlain v. Eddy, 154 Mich. 593. There, the sister of the decedent had come into possession of two certificates of deposit, amounting to $2,400, two promissory notes, and an uncollected claim. She had reduced these to her possession and claimed the same as her individual property. The bill of complaint was filed by the administrator for a discovery and to establish a trust. The court said:
“It is contended that the bill should be dismissed, for the reason that there was an adequate remedy at law, and it is said that the case is one peculiarly adapted to trial by jury. We are of the opinion that equity has jurisdiction in this case, first, to declare that the property received was a trust fund, and to follow the fund and enforce payment against property purchased by it second, to restrain by injunction the further disposition of the unexpended portion of the property. We are not impressed with the importance of a jury to decide any question in the case. A chancellor can do it as well. Where the jurisdiction of equity is clear, as in this case, there is no obligation to send questions of fact to the jury, and if it be thought expedient to do so, it should be by sending an issue to a jury, and not by dismissing the bill upon the hearing.”
It is asserted by counsel for the appellee that the Chamberlain Case is readily distinguishable from the case at bar for the reason that—
“* * * there was no bill of discovery; there was no *56attempt to establish a trust; there was no demand for an accounting. The bill of complaiht was to make an-injunction permanent. In other words, the action was an auxiliary one, a dependent action on another and separate action at law. The plaintiff, so far as is . shown by his bill, had an adequate remedy at law, and one that he ignored.”
We have already shown that the prayer for relief includes the prayer that defendant be decreed to hold said property in trust, and, under the authority of Chamberlain v. Eddy, supra, that ground alone is held sufficient to establish the jurisdiction of a court of equity. See, also, Lane v. Traction Co., 135 Mich. 70; Davis v. Sullivan, 141 Mass. 76 (7 N. E. 32).
The decree is reversed and the court below directed to proceed to a hearing upon the merits.
Moore, C. J., and Steere, Fellows, Stone, Clark, Bird, and Sharpe, JJ., concurred.